      Case 3:18-cv-02121-RV-HTC Document 75 Filed 11/19/20 Page 1 of 2
                                                                           Page 1 of 2


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

ALLEN DALE OWENS,

      Plaintiff,

v.                                             Case No. 3:18cv2121-RV-HTC

ALECIA K. ENFINGER,

     Defendant.
__________________________/

                                      ORDER

       This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 69). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed. Having

considered the Report and Recommendation, I have determined that the Report and

Recommendation should be adopted.

      Accordingly, it is ORDERED that:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 69) is

             adopted and incorporated by reference in this Order.

      2.     The clerk is directed to close the file.
       Case 3:18-cv-02121-RV-HTC Document 75 Filed 11/19/20 Page 2 of 2
                                                                     Page 2 of 2


       DONE AND ORDERED this 19th day of November, 2020.



                             s/ Roger Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2121-RV-HTC
